Decree reversed on the law and claim remitted to the surrogate for new trial, with costs to abide the event, payable out of the estate, on the ground of errors in the admission of evidence given by the claimant which was incompetent under section 347 of the Civil Practice Act and on the further ground that the proof of value of services by experts was based largely upon such incompetent testimony. (Taylor v. Welsh, 92 Hun, 272; Hartig v. Hartig, 147 App. Div. 6.) All concur, except Whitmyer and Hill, JJ., who dissent and vote for affirmance upon the ground that the error was harmless as the incompetent evidence was cumulative.